DETAILED ACTION
	Claims 1-15 are pending.
	Claims 12-15 are withdrawn as being drawn to an invention that was non-elected in reply filed 05-26-2022.  There being no arguments in traversal of the restriction requirement, the election is deemed to be made without traverse.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends on claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Specifically, claims 6 and 10 broaden the scope of the chemical formula of claim 1 to additionally include nickel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irvine (US 2007/0278092).
	Regarding claims 1, 3, 4, and 11 Irvine et al. teaches a perovskite proton conductor for steam electrolysis comprising BaZr0.8Y0.2O2.9 (par. 1-10, 38-40, fig. 3).
	Regarding claim 2, although Irvine does not teach the transport number of the material, the material of Irvine is within the claimed range (par. 1-10, 38-40, fig. 3).  It is the position of the office that the transport number would inherently be greater than 0.8 at 600 °C.
	Regarding claim 5, Irvine teaches that the electrolysis cell comprises an anode 13 (hydrogen electrode) and a cathode 17 (oxygen electrode) and the proton conductor 7 in between them (par. 34, fig. 1).
	Regarding claims 6 and 10, Irvine teaches that the cathode may be a thin layer of nickel cermet with a transition metal painted onto the proton conductor (par. 22).  Irvine also teaches that trace amounts of nickel may be present in the proton conductor (par. 17).  Irvine does not teach that the nickel is present 1.2 at%.  However, Irvine does teach that there may be no nickel at all (par. 17).
	Regarding claims 7-9, Irvine teaches that the proton conductor may comprise trace amounts of Mg (element X) and/or trace amounts of Nickel (par. 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729